Ogden, J.
The return of the sheriff of the service made on the defendant below, Snow, is defective. On the citation to appear and answer the sheriff returns that the same was executed by delivering to the defendant a certified copy of the *515writ of injunction. It does not appear from this return, nor from anything else furnished by the record, that the defendant, Snow, was, at any time, served with a citation or copy of the petition. And the acceptance of service by Wilson, the other defendant below, is indorsed upon the amended petition, but there is no evidence that he accepted service upon the original - petition, or that he was ever served with a copy of the same. We think the court erred in rendering judgment against either of the defendants by default, upon such service. It had no jurisdiction of the parties, and the judgment against them is without authority of law. The judgment is reversed, and the cause remanded.
Reversed and remanded.